Exhibit 10.12




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered by and between Gregory R.
Blatt (“Executive”) and Match Group, Inc., a Delaware corporation (the
“Company”) and is effective as of April 27, 2016 (the “Effective Date”).
WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:
1A.    EMPLOYMENT. During the Term (as defined below), the Company shall employ
Executive, and Executive shall be employed, as the Chairman and Chief Executive
Officer of the Company. During Executive’s employment with the Company,
Executive shall do and perform all services and acts necessary or advisable to
fulfill the duties and responsibilities as are commensurate and consistent with
Executive’s position and shall render such services on the terms set forth
herein. During Executive’s employment with the Company, Executive shall report
to the Board of Directors (the “Board”) of the Company. Executive shall have
such powers and duties with respect to the Company as may reasonably be assigned
to Executive by the Board, to the extent consistent with Executive’s position as
Chief Executive Officer of the Company. Executive agrees to devote substantially
all of Executive’s working time, attention and efforts to the Company and to
perform the duties of Executive’s position in accordance with the Company’s
written policies as in effect from time to time
2A.    TERM. This Agreement shall commence on the Effective Date and shall
continue for a period of one (1) year. This Agreement shall automatically be
renewed for successive one-year periods (ending on an anniversary of the
Effective Date) unless one party hereto provides written notice to the other, at
least ninety (90) days prior to the end of the then current one-year employment
period, that it elects not to extend this Agreement, which notice shall be
irrevocable (any such notice, a “Non-Renewal Notice”). The period beginning on
the Effective Date and ending on the first anniversary hereof or, if the
Agreement is renewed pursuant to the prior sentence, the last day of the last
one-year renewal period, shall be referred to hereinafter as the “Term.”
Notwithstanding anything to the contrary in this Section 2A, Executive’s
employment hereunder may be terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.
3A.    COMPENSATION.
(a)    BASE SALARY. During the period that Executive is employed with the
Company hereunder, the Company shall pay Executive an annual base salary of
$1,000,000 (the “Base Salary”), payable in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time). The Base Salary may be increased


  



--------------------------------------------------------------------------------




from time to time in the discretion of the Company. For all purposes under this
Agreement, the term “Base Salary” shall refer to the Base Salary as in effect
from time to time.
(b)    DISCRETIONARY BONUS. During the period that Executive is employed with
the Company hereunder, Executive shall be eligible to receive discretionary
annual bonuses (payable at the same time as bonuses of other executives at the
Company, but in no event later than March 15 of the year following the year with
respect to which such bonuses are payable), as determined by the Compensation
Committee of the Board.
(c)    BENEFITS. From the Effective Date through the date of termination of
Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance, pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated senior
executives of the Company. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:
(i)    Reimbursement for Business Expenses. During the period that Executive is
employed with the Company hereunder, the Company shall reimburse Executive for
all reasonable and necessary expenses incurred by Executive in performing
Executive’s duties for the Company, on the same basis as similarly situated
senior executives and in accordance with the Company’s policies as in effect
from time to time.
(ii)    Vacation. During the period that Executive is employed with the Company
hereunder, Executive shall be entitled to paid vacation each year, in accordance
with the plans, policies, programs and practices of the Company applicable to
similarly situated senior executives of the Company generally.
(iii)    Travel. Executive shall be entitled to first class commercial travel
and accommodations with respect to Executive’s business travel on behalf of the
Company.
4A.    NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested, or by hand delivery, overnight delivery by a
nationally recognized carrier, facsimile transmission or PDF, in each case to
the applicable address set forth below (or, if by facsimile transmission or PDF,
to a facsimile transmission number or email account provided by the other
party), and any such notice is deemed effectively given when received by the
recipient (or if receipt is refused by the recipient, when so refused):
If to the Company:        Match Group, Inc.
                    8300 Douglas Avenue
                    Suite 800
Dallas, TX 75225
Attention: General Counsel


If to Executive:
At the most recent address for Executive on record at the Company.



2



--------------------------------------------------------------------------------




Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5A.    GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto (including, without limitation, any dispute
arising out of or related to this Agreement) shall be governed by and construed
under and in accordance with the internal laws of the State of New York without
reference to its principles of conflicts of laws. Any dispute between the
parties hereto arising out of or related to this Agreement will be heard
exclusively and determined before an appropriate federal court located in the
State of New York, or an appropriate New York state court, and each party hereto
submits itself and its property to the exclusive jurisdiction of the foregoing
courts with respect to such disputes. The parties hereto acknowledge and agree
that this Agreement was executed and delivered in the State of New York, that
the Company is headquartered in New York City and that, in the course of
performing duties hereunder for the Company, Executive shall have multiple
contacts with the business and operations of the Company, as well as other
businesses and operations in the State of New York, and that for those and other
reasons this Agreement and the undertakings of the parties hereunder bear a
reasonable relation to the State of New York. Each party hereto (i) agrees that
service of process may be made by mailing a copy of any relevant document to the
address of the party set forth above, (ii) waives to the fullest extent
permitted by law any objection which it may now or hereafter have to the courts
referred to above on the grounds of inconvenient forum or otherwise as regards
any dispute between the parties hereto arising out of or related to this
Agreement, (iii) waives to the fullest extent permitted by law any objection
which it may now or hereafter have to the laying of venue in the courts referred
to above as regards any dispute between the parties hereto arising out of or
related to this Agreement and (iv) agrees that a judgment or order of any court
referred to above in connection with any dispute between the parties hereto
arising out of or related to this Agreement is conclusive and binding on it and
may be enforced against it in the courts of any other jurisdiction.
6A.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
7A.    STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.
8A.    SECTION 409A OF THE INTERNAL REVENUE CODE.
(a)    The date of Executive’s “separation from service”, as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
rules and regulations issued thereunder (“Section 409A”) (and as determined by
applying the default presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall be
treated as the date of his termination of employment for purposes of determining
the time of payment of any amount that becomes payable to Executive under this
Agreement and under any Plan upon his termination of


3



--------------------------------------------------------------------------------




employment and that constitutes a deferral of compensation subject to Section
409A after taking into account all exclusions applicable to such payment under
Section 409A.
(b)    To the extent any payment otherwise required to be made to Executive
hereunder or under any Plan on account of his separation from service
constitutes a deferral of compensation subject to Section 409A after taking into
account all exclusions applicable to such payment under Section 409A, and
Executive is a “specified employee” (within the meaning of Section 409A) as of
the date of his separation from service, then such payment shall not be made
prior to the first business day after the earlier of (i) the expiration of six
months from the date of Executive’s separation from service for any reason other
than death, or (ii) the date of his death (such first business day, the “Delayed
Payment Date”). On the Delayed Payment Date, there shall be paid to Executive
or, if he has died, to his estate, in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence,
plus interest on such delayed payments for the period of such delay computed at
the then applicable borrowing rate of the Company as of the commencement of such
delay. In no event shall the Company be required to pay Executive any “gross-up”
or other payment with respect to any taxes, interest or penalties imposed under
Section 409A with respect to any benefit paid to Executive hereunder.
(c)    To the extent permitted under Section 409A, the Company also agrees to
take any reasonable steps requested by Executive to avoid adverse tax
consequences to Executive resulting from the failure of the terms of this
Agreement or any Plan to comply with Section 409A or any operational failures to
comply with the requirements of Section 409A in connection with any payments or
benefits paid or provided to Executive under this Agreement or any Plan,
provided that the steps so requested do not cause the Company to incur any
additional costs (other than incidental costs) associated with taking such
steps. Any modification to the terms of this Agreement or any Plan resulting
from the immediately preceding sentence shall maintain the original intent and
economic benefit to Executive of the applicable provision of this Agreement or
such Plan, to the maximum extent reasonably possible without violating any
applicable requirement of Section 409A and without requiring any additional
payments to Executive.
(d) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement or under any Plan constitute “deferred
compensation” under Section 409A (after taking into account all exclusions
applicable to such payments or benefits under Section 409A), (i) any such
reimbursement shall be paid as soon as administratively practicable after the
expense in question has been incurred and Executive has submitted to the Company
the documentation required for the reimbursement of such expense, but in no
event later than December 31 of the year following the year in which the expense
was incurred; (ii) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; and (iii) Executive’s right to receive
such reimbursements, or in-kind benefits, shall not be subject to liquidation or
exchange for any other benefit.


4



--------------------------------------------------------------------------------




(e) In the case of any amounts payable to Executive under this Agreement, or
under any Plan, that may be treated as payable in the form of “a series of
installment payments”, as defined in Treasury Regulation Section
1.409A-2(b)(2)(iii), Executive’s right to receive such payments shall be treated
as a right to receive a series of separate payments for purposes of such
Treasury Regulation; provided, however, that in the case of any such amounts so
payable under any Plan, the foregoing provision shall apply to the amounts so
payable thereunder only if either (x) Executive first acquires a legally binding
right to receive such amounts on or after the Effective Date, or (y) if he first
acquired such right before such date, such Plan had a comparable separate
payment designation provision in effect for the amounts so payable under the
Plan either at the time Executive first acquired his legally binding right to
such payments, or if later, on December 31, 2008.
(f)    For purposes of the foregoing, “Plan” shall mean any plan, program,
agreement (other than this Agreement) or other arrangement maintained by the
Company or any of its affiliates that is a “nonqualified deferred compensation
plan” within the meaning of Section 409A and under which any payments or
benefits are to be made or provided to Executive, to the extent they constitute
a deferral of compensation subject to the requirements of Section 409A after
taking into account all exclusions applicable to such payments or benefits under
Section 409A.
9A.     INDEMNIFICATION. The Company shall indemnify, defend and hold harmless
Executive to the fullest extent permitted by applicable law in effect at the
time of the subject act or omission, and shall advance to Executive reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from Executive to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
Executive was not entitled to the reimbursement of such fees and expenses), and
Executive will be entitled to the protection of any insurance policies that the
Company may elect to maintain generally for the benefit of its directors and
officers (subject to the terms and conditions contained therein), against all
liabilities, costs, charges and expenses incurred or sustained by him in
connection with a Proceeding if Executive acted in good faith and in a manner
Executive reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to a criminal proceeding, had no reasonable
cause to believe Executive’s conduct was unlawful. For the purposes of this
Section 9A, a “Proceeding” shall mean any action, suit or proceeding, whether
civil, criminal, administrative or investigative, in which Executive is made, or
is threatened to be made, a party to, or a witness in, such action, suit or
proceeding by reason of the fact that Executive is or was an officer, director
or employee of Company or any of its affiliates or is or was serving as an
officer, director, member, employee, trustee or agent of any other entity at the
request of the Company. This Section 9A shall not limit Executive’s rights to
indemnification under the Company’s bylaws and the Company’s certificate of
incorporation, as in effect from time to time.
10A.     Reduction of Certain Payments. Notwithstanding anything to the contrary
in this Agreement, in any other agreement between Executive and the Company or
any plan maintained by the Company, if there is a Section 280G Change in Control
(as defined in Section 10A(e)(i) below), the following rules shall apply:


5



--------------------------------------------------------------------------------




(a)      Except as otherwise provided in Section 10A(c) below, if it is
determined in accordance with Section 10A(d) below that any portion of the
Contingent Compensation Payments (as defined in 10A(e)(ii) below) that otherwise
would be paid or provided to Executive or for his benefit in connection with the
280G Change in Control would be subject to the excise tax imposed under section
4999 of the Code (“Excise Tax”), then such Contingent Compensation Payments
shall be reduced by the smallest total amount necessary in order for the
aggregate present value of all such Contingent Compensation Payments after such
reduction, as determined in accordance with the applicable provisions of section
280G of the Code and the regulations issued thereunder, not to exceed the Excise
Tax Threshold Amount (as defined in Section 10A(e)(iii) below).
(b)    If the Auditor (as defined in Section 10A(d) below) determines that any
reduction is so required, the Payments to be reduced, and the reduction to be
made to such Payments, shall be determined by the Auditor in its sole discretion
in a manner which will result in the least economic cost to Executive, and if
the reduction with respect to two or more Payments would result in equivalent
economic cost to Executive, such Payments shall be reduced in the inverse
chronological order of the dates on which such Payments were otherwise scheduled
to be made to Executive, until the required reduction has been fully achieved.
(c)    No reduction in any of the Executive’s Contingent Compensation Payments
shall be made pursuant to Section 10A(a) above if it is determined in accordance
with Section 10A(d) below that the After Tax Amount of the Contingent
Compensation Payments payable to Executive without such reduction would exceed
the After Tax Amount of the reduced Contingent Compensation Payments payable to
him in accordance with Section 10A(a) above. For purposes of the foregoing, (x)
the “After Tax Amount” of the Contingent Compensation Payments, as computed
with, and as computed without, the reduction provided for under Section 10A(a)
above, shall mean the amount of the Contingent Compensation Payments, as so
computed, that Executive would retain after payment of all taxes (including
without limitation any federal, state or local income taxes, the Excise Tax or
any other excise taxes, any medicare or other employment taxes, and any other
taxes) imposed on such Contingent Compensation Payments in the year or years in
which payable; and (y) the amount of such taxes shall be computed at the rates
in effect under the applicable tax laws in the year in which the 280G Change in
Control occurs, or if then ascertainable, the rates in effect in any later year
in which any Contingent Compensation Payment is expected to be paid following
the 280G Change in Control, and in the case of any income taxes, by using the
maximum combined federal, state and (if applicable) local income tax rates then
in effect under such laws.
(d)    A determination as to whether any Excise Tax is payable with respect to
Executive’s Contingent Compensation Payments and if so, as to the amount
thereof, and a determination as to whether any reduction in Executive’s
Contingent Compensation Payments is required pursuant to the provisions of
Sections 10A(a) and 10A(c) above, and if so, as to the amount of the reduction
so required, shall be made by no later than 15 days prior to the closing of the
transaction or the occurrence of the event that constitutes the 280G Change in
Control. Such determinations, and the assumptions to be utilized in arriving at
such determinations, shall be made by an independent auditor (the “Auditor”)
jointly selected by Executive and the


6



--------------------------------------------------------------------------------




Company, all of whose fees and expenses shall be borne and directly paid solely
by the Company. The Auditor shall be a nationally recognized public accounting
firm which has not, during the two years preceding the date of its selection,
acted in any way on behalf of the Company or any of its affiliates. If Executive
and the Company cannot agree on the firm to serve as the Auditor, then Executive
and the Company shall each select one accounting firm and those two firms shall
jointly select the accounting firm to serve as the Auditor. The Auditor shall
provide a written report of its determinations, including detailed supporting
calculations, both to Executive and to the Company. The determinations made by
the Auditor pursuant to this Section 10A(d) shall be binding upon Executive and
the Company.
(e)    For purposes of the foregoing, the following terms shall have the
following respective meanings:
(i)    “280G Change in Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company, as determined in accordance with section 280G(b)(2)
of the Code and the regulations issued thereunder.
(ii)    “Contingent Compensation Payment” shall mean any payment or benefit in
the nature of compensation that is to be paid or provided to Executive or for
his benefit in connection with a 280G Change in Control (whether under this
Agreement or otherwise, including by the entity, or by any affiliate of the
entity, whose acquisition of the stock of the Company or its assets constitutes
the Change in Control) if Executive is a “disqualified individual” (as defined
in section 280G(c) of the Code) at the time of the 280G Change in Control, to
the extent that such payment or benefit is “contingent” on the 280G Change in
Control within the meaning of section 280G(b)(2)(A)(i) of the Code and the
regulations issued thereunder.
(iii)    “Excise Tax Threshold Amount” shall mean an amount equal to (x) three
times Executive’s “base amount” within the meaning of section 280G(b)(3) of the
Code and the regulations issued thereunder, less (y) $1,000.
[The Signature Page Follows]




7



--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on April 27, 2016.
Match Group, Inc.


/S/ GARY SWIDLER    
By: Gary Swidler
Title: CFO
 
/S/ GREGORY R. BLATT    
Gregory R. Blatt
                        




  



--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS
1.    TERMINATION OF EXECUTIVE’S EMPLOYMENT.
(a)    DEATH. In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any Accrued Obligations (as defined in Section 1(f)
below).
(b)    DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall be unable to substantially
perform Executive’s duties with the Company for a period of four (4) consecutive
months and, within thirty (30) days after written notice of a pending
termination for Disability is provided to Executive by the Company (in
accordance with Section 4A hereof), Executive shall not have been able to
substantially perform Executive’s duties, Executive’s employment under this
Agreement may be terminated by the Company for Disability. During any period
prior to such termination during which Executive is absent from the full-time
performance of Executive’s duties with the Company due to Disability, the
Company shall continue to pay Executive’s Base Salary at the rate in effect at
the commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the Company.
Upon termination of Executive’s employment due to Disability, the Company shall
pay Executive within thirty (30) days of such termination in a lump sum in cash
(i) Executive’s Base Salary through the end of the month in which termination
occurs, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company; and (ii) any Accrued
Obligations.
(c)    TERMINATION FOR CAUSE; TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. Upon
the termination of Executive’s employment by the Company for Cause (as defined
below) or by Executive without Good Reason (as defined below), the Company shall
have no further obligation hereunder, except for the payment of any Accrued
Obligations (other than clause (iv) of the definition of Accrued Obligations,
which shall not be paid to Executive) within thirty (30) days of such
termination in a lump sum in cash. As used herein, “Cause” shall mean: (i) the
plea of guilty or nolo contendere to, or conviction for, the commission of a
felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under this
Agreement; provided, further, that Executive’s employment shall be immediately
reinstated if the indictment is dismissed or otherwise dropped and there is not
otherwise grounds to terminate Executive’s employment for Cause; (ii) a material
breach by Executive of a fiduciary duty owed to the Company, provided, that the
Board determine(s), in the good faith discretion of the Board, that such
material breach undermines the confidence of the Board in Executive’s fitness to
continue in his position, as evidenced in writing from the Board (it being
understood that the determination as to whether such material breach occurred
shall be based on an objective determination by the Board; (iii) a material
breach by Executive of any of the covenants made by Executive in Section 2
hereof,





--------------------------------------------------------------------------------





provided, however, that in the event such material breach is curable, Executive
shall have failed to remedy such material breach within ten (10) days of
Executive having received a written demand for cure by the Board, which demand
specifically identifies the manner in which the Company believes that Executive
has materially breached any of the covenants made by Executive in Section 2
hereof; (iv) Executive’s continued willful failure to perform material duties
required by this Agreement (other than any such failure resulting from
incapacity due to physical or mental illness) following receipt of written
notice from the Board which specifically identifies the nature of such willful
failure to perform and a reasonable opportunity to cure; or (v) a material
violation by Executive of any Company policy pertaining to ethics, wrongdoing or
conflicts of interest, which policy had been disseminated to Executive or
otherwise made generally available prior to such violation.
(d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. If Executive’s employment hereunder is
terminated prior to the expiration of the Term by the Company for any reason
other than Executive’s death, Disability or Cause, or if Executive terminates
his employment hereunder prior to the expiration of the Term for Good Reason,
then:
(i)    the Company shall pay to Executive an amount equal to the Base Salary
that would have been paid to Executive for the twelve (12) months from the date
of such termination if Executive had remained employed during such period in the
time and manner set forth below;
(ii)    the Company shall pay Executive within thirty (30) days after the date
of such termination in a lump sum in cash any Accrued Obligations;
(iii)    any compensation awards of Executive based on, or in the form of,
Company equity (e.g., restricted stock, restricted stock units, stock options or
similar instruments), or any such awards based on, or in the form of, equity in
any of the Company’s subsidiaries or parent, (A) that are outstanding and
unvested at the time of such termination of employment and that would have
vested at any time through the six month anniversary of the Termination Date,
assuming that all such awards vested on a monthly basis immediately shall vest
on the Termination Date and with respect to equity awards other than stock
options or stock appreciation rights, shall immediately be settled. Exhibit B
hereto sets forth illustrative examples of the application of the accelerated
vesting provision described in the immediately preceding sentence.
Notwithstanding the foregoing, (1) any amounts that would vest under this
provision but for the fact that outstanding performance conditions have not been
satisfied shall vest only if, and at such point as, such performance conditions
are satisfied, and (2) the terms of any future awards may be varied in the
governing documents of such award.
The payment to Executive of the severance benefits described in this Section
1(d) (other than Accrued Obligations) generally (including any accelerated
vesting) shall be subject to Executive’s compliance with the restrictive
covenants set forth in Section 2 hereof and Executive’s execution within
twenty-one (21) days following the date of termination of Executive’s employment
with the Company (or such longer period as may be required by


2

--------------------------------------------------------------------------------





applicable law) and non-revocation (during the applicable revocation period) of
a general release of the Company and its affiliates, in substantially the form
annexed hereto as Exhibit A (the “Release”). Any severance benefits due to
Executive pursuant to Section 1(d)(i) shall be paid in equal biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect immediately prior to Executive’s Termination Date) over
the course of the twelve (12) month period beginning on the first business day
of the second month following the month in which Executive’s Separation from
Service (as such term is defined below) took place (plus interest on the amount
delayed from the date of termination to the date payment begins at the then
applicable borrowing rate of the Company as of the commencement of such delay).
Any severance benefits due to Executive pursuant to Section 1(d)(iii) shall vest
on the Termination Date and (with respect to awards other than stock options and
stock appreciation rights) be paid/settled within 60 (sixty) days after the
Termination Date.


For purposes of this Agreement, “Good Reason” shall mean actions taken by the
Company resulting in a material negative change in the employment relationship.
For these purposes, a “material negative change in the employment relationship”
shall include, without limitation, the occurrence of any of the following
without Executive’s prior written consent: (A) requiring Executive to report to
any person or persons other than the Board, (B) a material diminution in title
or the assignment of duties and responsibilities to, or limitation on duties of,
Executive inconsistent with Executive’s position as Chief Executive Officer of
the Company, excluding for this purpose any such instance that is an isolated
and inadvertent action not taken in bad faith or that is authorized pursuant to
this Agreement, (C) Executive ceasing to be the Chief Executive Officer of the
Company, other than pursuant to a termination of Executive’s employment due to
death, disability or Cause or a voluntary termination of employment without Good
Reason, (D) any material reduction in Executive’s Base Salary, (E) requiring
Executive’s principal place of business to be in a location other New York, NY,
(F) the failure of the Company to nominate Executive to stand for election to
the Board or the removal of the Executive from the Board, other than pursuant to
a termination of Executive’s employment due to death, Disability or Cause or a
voluntary termination of employment without Good Reason, or (G) any other action
or inaction that constitutes a material breach by the Company of the Agreement
or any agreement between the Executive, on the one hand, and the Company or a
Company subsidiary, on the other hand, regarding equity awards of the Company or
any of its subsidiaries; provided that in no event shall Executive’s resignation
be for “Good Reason” unless (x) an event or circumstance constituting “Good
Reason” shall have occurred and Executive provides the Company with written
notice thereof within thirty (30) days after Executive has knowledge of the
occurrence or existence of such event or circumstance, which notice specifically
identifies the event or circumstance that Executive believes constitutes Good
Reason, (y) the Company fails to correct the circumstance or event so identified
within thirty (30) days after the receipt of such notice,


3

--------------------------------------------------------------------------------





and (z) Executive resigns within ninety (90) days after the date of delivery of
the notice referred to in clause (x) above. For avoidance of doubt, Executive
ceasing to serve as Chairman of the Board of the Company (by Board decision or
otherwise) shall not, in and of itself, constitute “Good Reason” for purposes
hereof.


(e)    MITIGATION; OFFSET. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment. If Executive obtains other employment during the period of time in
which the Company is required to make payments to Executive pursuant to Section
1(d)(i) above, the amount of any installment payments remaining to be made to
Executive thereunder at the time such other employment commences shall be
reduced, on a dollar for dollar basis, in the order of the scheduled dates of
payment of such remaining installments (taking into account any delay in any
installment payment required under Section 9A of the Agreement) by the amount of
compensation received by Executive from such other employment on or prior to the
scheduled date of payment of each such remaining installment. For purposes of
this Section 1(e), Executive shall have an obligation to inform the Company
regarding Executive’s employment status following termination and during the
period of time in which the Company is making payments to Executive under
Section 1(d)(i) above.
(f)    ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or termination of employment for any reason, as
the case may be; (ii) any unreimbursed business expenses; (iii) the value of any
accrued and unused vacation days; (iv) any annual bonus payment allocated to or
determined to be payable to Executive but not yet paid; and (v) any compensation
previously earned but deferred by Executive (together with any interest or
earnings thereon) that has not yet been paid and that is not otherwise scheduled
to be paid at a later date pursuant to any deferred compensation arrangement of
the Company to which Executive is a party, if any (provided, that any election
made by Executive pursuant to any deferred compensation arrangement that is
subject to Section 409A regarding the schedule for payment of such deferred
compensation shall prevail over this Section 1(f) to the extent inconsistent
herewith).
(g)    NON-RENEWAL. If the Company delivers a Non-Renewal Notice to Executive
then, provided Executive’s employment hereunder continues through the expiration
date then in effect, effective as of such expiration date, Executive’s
employment with the Company automatically will terminate and the Company and
Executive shall have the same rights and obligations hereunder as they would if
the Company had terminated Executive’s employment hereunder at the end of the
Term for any reason other than Executive’s death, Disability or Cause.
(h)    RESIGNATION FROM ALL POSITIONS. Notwithstanding any other provision of
this Agreement, upon the termination of Executive’s employment for any reason,
unless otherwise requested by the Board, Executive shall immediately resign as
of the Termination Date from all positions that he holds with the Company and
any of its subsidiaries, including, without limitation, the Board and all boards
of directors of any subsidiary of the


4

--------------------------------------------------------------------------------





Company or any parent company of the Company. Executive hereby agrees to execute
any and all documentation to effectuate such resignations upon request by the
Company.
(i)    POST-TERMINATION EXERCISE PERIOD FOR STOCK OPTIONS. In the event of
Executive’s termination of employment for any reason other than a termination of
employment for Cause, any vested options to purchase Company stock, subsidiary
stock or parent stock (including options vesting as a result of an acceleration
of vesting upon a termination of employment without Cause or for Good Reason),
shall remain exercisable through the date that is eighteen months following the
date of such termination or, if earlier, through the scheduled expiration date
of such options.
2.    CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.
(a)    CONFIDENTIALITY. Executive acknowledges that, while employed by the
Company, Executive has occupied and will occupy a position of trust and
confidence. The Company has provided and shall provide Executive with
“Confidential Information” as referred to below. Executive shall not, except as
Executive in good faith deems appropriate to perform Executive’s duties
hereunder or as required by applicable law or regulation, governmental
investigation, subpoena, or in connection with enforcing the terms of this
Agreement (or any agreement referenced herein) without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, whether
directly or indirectly, any Confidential Information regarding the Company or
any of its subsidiaries or affiliates. “Confidential Information” shall mean
information about the Company or any of its subsidiaries or affiliates, and
their respective businesses, employees, consultants, contractors, clients and
customers that is not disclosed by the Company or any of its subsidiaries or
affiliates for financial reporting purposes or otherwise generally made
available to the public (other than by Executive’s breach of the terms hereof or
the terms of any previous confidentiality obligation by Executive to the
Company) and that was learned or developed by Executive in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Executive agrees to deliver
or return to the Company, at the Company’s written request at any time or upon
termination or expiration of Executive’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates; provided, that, Executive may retain his personal
effects, copies of documentation reasonably necessary for Executive to prepare
his tax returns and documents relating to Executive’s compensation. As used in
this Agreement, “subsidiaries” and “affiliates” shall mean any company
controlled by, controlling or under common control with the Company.


5

--------------------------------------------------------------------------------





(b)    NON-COMPETITION.
(i)    In consideration of this Agreement, and for other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Executive, Executive hereby agrees and covenants that,
during Executive’s employment with the Company and for a period of (12) twelve
months thereafter, Executive shall not, without the prior written consent of the
Company, directly or indirectly, engage in or become associated with a
Competitive Activity.
(ii)    For purposes of this Section 2(b), a “Competitive Activity” means any
business or other endeavor involving products or services that are the same or
similar to products or services that any business of the Company is engaged in
providing as of the date hereof or at any time during the Term (the “Company
Products or Services”), provided such business or endeavor is in the United
States, or in any foreign jurisdiction in which the Company provides, or has
provided during the Term, the relevant Company Group Products or Services.
(iii)    For purposes of this Section 2(b), Executive shall be considered to
have become “associated with a Competitive Activity” if Executive becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, member, advisor, lender, consultant or in any other individual
or representative capacity with any individual, partnership, corporation or
other organization that is engaged in a Competitive Activity.
(iv)    Notwithstanding anything else in this Section 2(b), (A) Executive may
become employed by or provide services to a partnership, corporation or other
organization that is engaged in a Competitive Activity so long as Executive has
no direct or indirect responsibilities or involvement in the Competitive
Activity, and (B) Executive may own, for investment purposes only, up to five
percent (5%) of the outstanding capital stock of any publicly-traded corporation
engaged in a Competitive Activity if the stock of such corporation is either
listed on a national stock exchange or on the NASDAQ National Market System and
if Executive is not otherwise affiliated with such corporation.
(c)    NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he possesses and
will possess Confidential Information about other employees, consultants and
contractors of the Company and its subsidiaries relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
subsidiaries. Executive recognizes that the information he possesses and will
possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries in
developing their respective businesses and in securing and retaining customers,
and has been and will be acquired by Executive because of Executive’s business
position with the Company. Executive agrees that, during Executive’s employment
with the Company, and for a period of eighteen (18) months thereafter, Executive
will not, directly or indirectly, solicit, recruit or hire any employee of the
Company or any of its subsidiaries (or any individual who was an employee of the
Company or any of its subsidiaries at any time during the six (6) months prior
to such act of hiring, solicitation or recruitment) for the purpose of being
employed by Executive or by any business,


6

--------------------------------------------------------------------------------





individual, partnership, firm, corporation or other entity on whose behalf
Executive is acting as an agent, representative or employee and that Executive
will not convey any such Confidential Information or trade secrets about other
employees of the Company or any of its subsidiaries to any other person except
within the scope of Executive’s duties hereunder. Notwithstanding the foregoing,
Executive is not precluded from soliciting or hiring any individual who (i)
responds to any public advertisement or general solicitation, or (ii) has been
terminated by the Company prior to the solicitation.
(d)    NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s employment with
the Company, and for a period of twelve (12) months thereafter, Executive shall
not, without the prior written consent of the Company, persuade or encourage any
business partners or business affiliates of the Company or its subsidiaries to
cease doing business with the Company or any of its subsidiaries or to engage in
any business competitive with the Company or its subsidiaries.
(e)    PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments are and shall
be made for hire by Executive for the Company or any of its subsidiaries or
affiliates. “Employee Developments” means any discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work or authorship that (i) relates to the business
or operations of the Company or any of its subsidiaries or affiliates, or (ii)
results from or is suggested by any undertaking assigned to Executive or work
performed by Executive for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours (including before the Effective Date). All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. Executive has not acquired and
shall not acquire any proprietary interest in any Confidential Information or
Employee Developments developed or acquired during the Term or during
Executive’s employment with the Company before the Effective Date. To the extent
Executive may, by operation of law or otherwise, acquire any right, title or
interest in or to any Confidential Information or Employee Development,
Executive hereby assigns to the Company all such proprietary rights. Executive
shall, both during and after the Term, upon the Company’s request, promptly
execute and deliver to the Company all such assignments, certificates and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.
(f)    COMPLIANCE WITH POLICIES AND PROCEDURES. During the period that Executive
is employed with the Company hereunder, Executive shall adhere to the policies
and standards of professionalism set forth in the Company’s Policies and
Procedures as they may exist from time to time.
(g)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of


7

--------------------------------------------------------------------------------





competent jurisdiction in any state that any restriction in this Section 2 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.
3.    TERMINATION OF PRIOR AGREEMENTS/EXISTING CLAIMS/AUTHORITY. Except for any
agreements relating to currently outstanding equity awards as of the date of
this Agreement (which remain outstanding, but subject to the terms of this
Agreement), this Agreement constitutes the entire agreement between the parties
and, as of the Effective Date, terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement. Executive acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement. The Company represents that it has due
authority to enter into this Agreement and has taken all necessary corporate
action to enter into this Agreement and provide the compensation set forth
herein.
4.    ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder, other than
Executive to his heirs and beneficiaries upon his death to the extent provided
in this Agreement; provided that in the event of the merger, consolidation,
transfer, or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder, and in the event of any such
assignment or transaction, all references herein to the “Company” shall refer to
the Company’s assignee or successor hereunder.
5.    WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.
6.    HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
7.    REMEDIES FOR BREACH.
(a)    Executive expressly agrees and understands that Executive will notify the
Company in writing of any alleged breach of this Agreement by the Company, and
the Company will have thirty (30) days from receipt of Executive’s notice to
cure any such breach. Executive expressly agrees and understands that in the
event of any termination of Executive’s employment by the Company during the
Term, the Company’s contractual obligations to Executive shall be


8

--------------------------------------------------------------------------------





fulfilled through compliance with its obligations under Section 1 of the
Standard Terms and Conditions.
(b)        Executive expressly agrees and understands that the remedy at law for
any breach by Executive of Section 2 of the Standard Terms and Conditions will
be inadequate and that damages flowing from such breach are not usually
susceptible to being measured in monetary terms. Accordingly, it is acknowledged
that, upon Executive’s violation of any provision of such Section 2, the Company
shall be entitled to obtain from any court of competent jurisdiction immediate
injunctive relief and obtain a temporary order restraining any threatened or
further breach as well as an equitable accounting of all profits or benefits
arising out of such violation. Nothing in this Agreement shall be deemed to
limit the Company’s remedies at law or in equity for any breach by Executive of
any of the provisions of this Agreement, including Section 2, which may be
pursued by or available to the Company.
8.    WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
9.    SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
[The Signature Page Follows]




9

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:

Date: April 27, 2016
Match Group, Inc.


/S/ GARY SWIDLER    
By: Gary Swidler
Title: CFO
 
/S/ GREGORY R. BLATT    
Gregory R. Blatt
                        
t





--------------------------------------------------------------------------------






Exhibit A
Form of Release


THIS RELEASE (the “Release”) is entered into between Gregory R. Blatt
(“Executive”) and Match Group, Inc., a Delaware corporation (the “Company”), for
the benefit of the Company. The entering into and non-revocation of this Release
is a condition to Executive’s right to receive certain payments and benefits
under Sections 1(d)(i) and (iii) of the employment agreement entered into by and
between Executive and the Company, dated as of [DATE], 2016 (the “Employment
Agreement”). Capitalized terms used and not defined herein shall have the
meaning provided in the Employment Agreement.
Accordingly, Executive and the Company agree as follows.
1.    In consideration for the payments and other benefits provided to Executive
by the Employment Agreement, to which Executive is not otherwise entitled, and
the sufficiency of which Executive acknowledges, Executive represents and
agrees, as follows:
(a)    Executive, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue the Company or any of its parents, subsidiaries, divisions, affiliates and
related entities and their current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Executive’s employment with, or termination of
employment from, the Company, and from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of actions, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected and any claims
of wrongful discharge, breach of contract, implied contract, promissory
estoppel, defamation, slander, libel, tortious conduct, employment
discrimination or claims under any federal, state or local employment statute,
law, order or ordinance, including any rights or claims arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), or any
other federal, state or municipal ordinance relating to discrimination in
employment. Nothing contained herein shall restrict the parties’ rights to
enforce the terms of this Release.
(b)    To the maximum extent permitted by law, Executive agrees that he has not
filed, nor will he ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.
(c)    This Release specifically excludes (i) Executive’s rights and the
Company’s obligations under Sections 4(a)(i) through (v) of the Employment
Agreement; and (ii) Executive’s rights under Section 8 of the Employment
Agreement. Nothing contained in this Release shall release Executive from his
obligations, including any obligations to abide by





--------------------------------------------------------------------------------





restrictive covenants, under the Employment Agreement that continue or are to be
performed following termination of employment.
(d)    The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.
2.    Executive acknowledges that the Company has specifically advised him of
the right to seek the advice of an attorney concerning the terms and conditions
of this Release. Executive further acknowledges that he has been furnished with
a copy of this Release, and he has been afforded forty-five (45) days in which
to consider the terms and conditions set forth above prior to this Release. By
executing this Release, Executive affirmatively states that he has had
sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Executive further agrees that he has carefully read this Release and
fully understands its terms. Executive understands that he may revoke this
Release within seven (7) days after signing this Release. Revocation of this
Release must be made in writing and must be received by the General Counsel at
the Company, 8300 Douglas Avenue, Suite 800, Dallas, TX 75225 within the time
period set forth above.
3.    This Release will be governed by and construed in accordance with the laws
of the state of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the state of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the state
of New York to be applied. In furtherance of the foregoing, the internal law of
the state of New York will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.
4.    This Release shall become effective and enforceable on the eighth day
following its execution by Executive, provided he does not exercise his right of
revocation as described above. If Executive fails to sign and deliver this
Release or revokes his signature, this Release will be without force or effect,
and Executive shall not be entitled to the payments and benefits of Sections
1(d)(i) and (iii) of the Employment Agreement.


 
 
 
Gregory R. Blatt
 
Date:
 
 
 
 






--------------------------------------------------------------------------------






Exhibit B
Illustrative Example


Assumptions:


Option covering 100,000 shares granted 11/1/2015 vests in annual installments
over 4 years (“Tranche 1 Option”).


Option covering 300,000 shares granted 4/1/2014 cliff vests on the 5 year
anniversary (“Tranche 2 Option”).


Good Reason termination event occurs on February 12, 2017.


Executive executes and does not revoke the Release during the applicable time
frame.


Hypothetical Accelerated Vesting:


If the Tranche 1 Option vested in monthly installments, it would vest with
respect to 2,083 shares per month. Therefore, the additional vesting in this
hypothetical would cover 18,747 shares, or 2,083*9. This number covers vesting
on December 1, 2016, January 1, 2017 and February 1, 2017 and 6 months forward
vesting beyond that for a total of 9 months of accelerated vesting. In this
hypothetical, the Tranche 1 Option would have vested with respect to 20,000
shares on 11/1/2016, prior to the date of termination.


If the Tranche 2 Option vested in monthly installments, it would vest with
respect to 5,000 shares per month. Therefore, the additional vesting in this
hypothetical would cover 200,000 shares or 5,000*40. This number covers vesting
through February 1, 2017 (34 months) and 6 months forward vesting beyond that
for a total of 40 months of accelerated vesting. In this hypothetical, no
portion of the Tranche 2 option would have vested prior to the date of
termination.



